

113 S2002 IS: Motor Systems Market Awareness Act of 2014
U.S. Senate
2014-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2002IN THE SENATE OF THE UNITED STATESFebruary 6, 2014Mr. Pryor (for himself and Mr. Enzi) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of Energy to conduct a motor and motor-driven systems market assessment
			 and public awareness program, and for other purposes.1.Short titleThis Act may be cited as the
		  Motor Systems Market Awareness Act of 2014.2.FindingsCongress finds that—(1)motors and motor-driven systems account for a significant quantity of the electricity used in the
			 United States;(2)motor electrical energy use is determined by the efficiency of the motor and the design of the
			 motor-driven system in which the motor and the drive operate;(3)Federal Government research on commercial and industrial motors and motor-driven system use and
			 efficiency is outdated;(4)the Bureau of the Census has discontinued collection of data on motor and generator importation,
			 manufacture, shipment, and sales;(5)the last Department of Energy motor market assessment was conducted in 2002;(6)motor and motor-driven systems have changed dramatically during the 12-year period ending on the
			 date of enactment of this Act; and(7)a new motor and motor-driven system market assessment will help United States manufacturers better
			 understand the commercial marketplace and become more globally
			 competitive.3.DefinitionsIn this Act:(1)DepartmentThe term Department means the Department of Energy.(2)Interested partiesThe term interested parties includes—(A)trade associations;(B)motor manufacturers;(C)manufacturers of variable speed drives, including variable frequency drives;(D)motor end users, including original equipment manufacturers that use motors to drive machinery;(E)permanent magnetic material manufacturers;(F)electric utilities; and(G)individuals and entities that conduct energy efficiency programs.(3)SecretaryThe term Secretary means the Secretary of Energy.4.Motor market assessment(a)In generalThe Secretary, in consultation with interested parties, shall conduct a market assessment of motors
			 and motor-driven systems used in the United States.(b)AssessmentIn conducting the  assessment under subsection (a), the Secretary shall—(1)develop a detailed profile of the stock of motors and motor-driven systems in	commercial and
			 industrial facilities of the United States (as of the date of enactment of
			 this Act);(2)develop a profile of commercial and industrial motor and motor-driven system purchase and
			 maintenance practices;(3)analyze the opportunities (by market segment) for improved energy efficiency and cost savings
			 available through—(A)the use of energy efficient motors, variable speed drives, servo drives, and other control
			 technologies;(B)optimization of motor-driven systems; and(C)substitution of existing motor designs with new and future advanced motor and motor-driven system
			 designs, including—(i)electronically commutated permanent magnet motors;(ii)interior permanent magnet motors;(iii)switched reluctance motors;(iv)synchronous reluctance motors; and(v)variable speed drives; and(4)evaluate the state of the global supply chain that supports motor and drive technologies (as of the
			 date of enactment of this Act), including—(A)the accessibility and sustainability of key materials;(B)the progress of research and development directed at decreasing the quantity of heavy rare earth
			 materials required in high energy density permanent magnets; and(C)factors that may lead to an increase in domestic manufacturing of motor and drive technologies.(c)ReportNot later than 540 days after the date of enactment of this Act, the Secretary shall publish and
			 make available on the website of the Department a report on the assessment
			 conducted under this section.(d)RecommendationsThe Secretary shall use the assessment and report required under this section—(1)to develop recommendations to update  the detailed motor and motor-driven system profile on a
			 periodic basis using readily available market information; and(2)to identify technology and research needs that could be met through joint industry and government
			 partnership.5.Public awareness programNot later than 2 years after the date  of enactment of this Act, the Secretary, in consultation
			 with interested parties, shall establish a program targeted at motor
			 end-users to increase the awareness of the end-users of—(1)the energy efficiency and cost saving opportunities available to commercial and industrial
			 facilities from using higher efficiency motors and motor-driven system
			 technologies;(2)motor and motor-driven system procurement and management procedures; and(3)criteria for making decisions for new, replacement, or repair of motor and motor-driven system
			 components.